Holden, J.,
delivered the opinion of the court.
This is an appeal from a judgment for one thousand dollars in favor of appellee Ward as damages for personal injuries received by him while working in the Laurel Mills, on account of negligence in failing to furnish a safe ladder upon which to perform his duties.
Briefly stated the case is this: Ward was employed in the capacity of a pickerman in the cotton mill of appellant. One of his duties was to oil the hanger's, suspending the shafting of one of the machines, which was about thirteen feet above the floor. In order to reach 'the hangers Ward had to climb upon some object and *455pour the oil from his can into a small hole in the hangers, which were above the shafting. In order to perform this service it was necessary to use a ladder.
On the occasion when Ward was injured the appellant furnished him with an old defective “homemade” stepladder about eight feet high, upon which to stand in oiling the hangers. The latter was defective in construction in that its base was too narrow or close; it was also defective in that it was “trembly” and the strips nailed on each side of it to hold it together had become loose on account of wear, which made the ladder dangerous to stand upon in oiling -the hangers.
The defective and dangerous condition of the ladder was brought to the attention of the appellant, but the appellee was required to work with the ladder so furnished him, the Laurel Mills refusing to furnish a different ladder after many requests for a safe one were made by the appellee.
While Ward was standing on* the top of the ladder engaged in the duty of oiling the hangers above him, the ladder gave way and fell to the floor on account of its defective- and unsafe condition, causing Ward to fall to the floor, seriously injuring him. There seems to be no real controversy on this appeal with reference to the defective and dangerous condition of the ladder, nor is the amount of the recovery questioned.
The sole question presented for our determination is whether or not the defective and unsafe ladder which caused the injury to Ward was a simple tool, a simple appliance, such as would relieve the master of any liability for the injury caused by its use, on the ground that the master can be guilty of no negligence in furnishing a simple defective tool, or whether the defective ladder was not a simple tool or appliance, but was a part of the mill plant, a part of the place, such as the master is required to keep reasonably safe for his servant.
It is contended by the appellant that it is not liable in this case, because the defective and dangerous ladder *456was a simple tool or simple appliance, and there can be no liability for the injury received by the employee in using it. Many decisions of other states are cited to support the view that the stepladder is a simple tool or appliance, and that this court in the cases of Wausau Southern Lbr. Co. v. Cooley, 130 Miss. 333, 94 So. 228, and Allen Gravel Co. v. Yarbrough (Miss.), 98 So. 117, announced the simple tool doctrine as the rule in this state, and that therefore the peremptory instruction asked by the defendant in the lower court should have been granted, because the injury here complained of was not caused by the negligence of appellant.
The opposite contention of the appellee is that granting the rule to be, as recently announced in the two cases referred to above, that negligence cannot be charged against the employer for injury received in the use of a simple tool, nevertheless the recovery in this case is right, because the defective and unsafe ladder used was not a simple tool or simple appliance, but was part of the milling plant used by appellee regularly in the performance of his duty of oiling the hangers; that while the ladder was 'movable, and may not be considered as reaching the proportions of a stationary platform in the ordinary sense, yet it was so connected with the plant in its operation as to be considered a part of the place (that is, a part of the established plant); and that in its use the employee was using a part of the place which the employer was required to keep reasonably safe.
Many decisions of other jurisdictions are cited to support the proposition that a ladder is a part of the plant. For instance, the case of Huyck v. McNerney, 163 Ala. 244, 50 So. 926, is cited, and in which the court said: “A ladder, used by a master in pursuit of his business as a contractor engaged in the construction of a building, is a part of such contractor’s plant.”
See 2 Labatt, par. 668 (e) and note; Id. par. 671 (d) and note. Also the case of Grasselli v. Davis, 166 Ala. *457471, 52 So. 35, supports the contention that a ladder is a part of the plant. There are a large number of other cases from the different states announcing the same view. In the Wisconsin case of Puza v. C. Hennecke Co., 158 Wis. 482, 149 N. W. 223, the court said that — “Furnishing an employee a stepladder is furnishing him a place whereon to stand. It is a place or an appliance, not a tool.”
After a review of the authorities on the subject we have reached the conclusion that the defective and dangerous “homemade” stepladder furnished by the employer in this case was not a simple tool, but was a part of the place; that is, it was a part of the place furnished the employee upon which to work while performing the dangerous duty of oiling the shafting hangers thirteen feet above the floor in the mill. It was an unsafe place or way provided whereon to work, not a simple tool or implement of the hand. Garrett v. Patchin, 29 Vt. 248, 249, 70 Am. Dec. 414.
But it is argued that the ladder was not a part of the plant because not permanently attached to it. It is true the stepladder could be moved from place to place, yet it was regularly in use at the place where the oiling of the hangers was required each day. It may be said the ladder was used as a movable platform or like instrumentality, furnished by the master upon which the employee would stand while performing his duty. 18 R. C. L., p. 596, section 98.
Platforms and scaffolds are often movable, yet are places which must be kept reasonably safe. It was unsafe and dangerous in its use, which fact was well known to the employer. It was furnished to the servant as a place upon which to work. The place furnished by the master to the servant in or upon which to work must be reasonably safe. Therefore it follows that the recovery in this case was proper under the doctrine of a reasonably safe place in which to work.
*458The judgment of the lower court is affirmed.

Affirmed.